 337325 NLRB No. 44B&B SERVICES ELECTRIC CO.1319 NLRB No. 12. On November 17, 1997, the United StatesCourt of Appeals for the Tenth Circuit entered its Judgment enforc-
ing the Board™s Order.2Although a copy of the compliance specification served on theRespondent on November 12, 1997, by certified mail was returned
to the Regional Director as being unclaimed, failure or refusal to ac-
cept service cannot defeat the purposes of the Act. See, e.g., Michi-gan Expediting Service, 282 NLRB 210 fn. 6 (1986).Eldon L. (Butch) Reid, a sole proprietor, d/b/a B&BServices Electric Co. and International Broth-erhood of Electrical Workers, Local No. 611.
Case 28ŒCAŒ13097January 29, 1998SUPPLEMENTAL DECISION AND ORDERBYMEMBERSLIEBMAN, HURTGEN, ANDBRAMEOn September 26, 1995, the National Labor Rela-tions Board issued a Decision and Order,1inter alia,ordering Eldon L. (Butch) Reid, a sole proprietor, d/b/a
B&B Services Electric Co., to make whole Marlin
Spreacker, its unit employee, for loss of earnings and
other benefits resulting from his discharge in violation
of the National Labor Relations Act.A controversy having arisen over the amount ofbackpay due the discriminatee, on October 9, 1997, the
Regional Director for Region 28 issued a compliance
specification and notice of hearing alleging the amount
due under the Board™s Order, and notifying the Re-
spondent that it should file a timely answer complying
with the Board™s Rules and Regulations. Although
properly served with a copy of the compliance speci-
fication,2the Respondent failed to file an answer.By letter dated December 4, 1997, Region 28 ad-vised the Respondent that no answer to the compliance
specification had been received and that unless an ap-
propriate answer was filed by December 12, 1997,
summary judgment would be sought. The Respondent
filed no answer.On December 22, 1997, the General Counsel filedwith the Board a Motion to Transfer Case to the Board
and for Summary Judgment, with exhibits attached. On
December 29, 1997, the Board issued an order trans-
ferring the proceeding to the Board and a Notice to
Show Cause why the motion should not be granted.The Respondent again filed no response. The allega-tions in the motion and in the compliance specification
are therefore undisputed.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on the Motion for Summary JudgmentSection 102.56(a) of the Board™s Rules and Regula-tions provides that the Respondent shall file an answer
within 21 days from service of a compliance specifica-
tion. Section 102.56(c) of the Board™s Rules and Regu-
lations states:If the respondent fails to file any answer to thespecification within the time prescribed by this
section, the Board may, either with or without
taking evidence in support of the allegations of
the specification and without further notice to the
respondent, find the specification to be true and
enter such order as may be appropriate.According to the uncontroverted allegations of theMotion for Summary Judgment, the Respondent, de-
spite having been advised of the filing requirements,
has failed to file an answer to the compliance speci-
fication. In the absence of good cause for the Respond-
ent™s failure to file an answer, we deem the allegations
in the compliance specification to be admitted as true,
and grant the General Counsel™s Motion for Summary
Judgment. Accordingly, we conclude that the net back-
pay due the discriminatee is as stated in the compli-
ance specification and we will order payment by the
Respondent of these amounts to the discriminatee, plus
interest accrued on said amounts to the date of pay-
ment.ORDERThe National Labor Relations Board orders that theRespondent, Eldon L. (Butch) Reid, a sole proprietor,
d/b/a B&B Services Electric Co., Albuquerque, New
Mexico, its officers, agents, successors, and assigns,
shall make whole Marlin Spreacker, by paying him
$7043, plus interest and minus tax withholdings re-
quired by Federal and state laws.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00337Fmt 0610Sfmt 0610D:\NLRB\325.035APPS10PsN: APPS10
